13-1125
         Gonzalez Gonzalez v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A071 633 438
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DENNY CHIN,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       ______________________________________
12
13       EDI FRANCISCO GONZALEZ GONZALEZ, AKA
14       EDIN FRANCISCO GONZALEZ GONZALEZ,
15                Petitioner,
16
17                         v.                                   13-1125
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                 Robert C. Ross, West Haven,
26                                       Connecticut.
27
28       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
29                                       General; Allen W. Hausman, Senior
 1                            Litigation Counsel; Ann Carroll
 2                            Varnon, Attorney, Office of
 3                            Immigration Litigation, Civil
 4                            Division, United States Department
 5                            of Justice, Washington, D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Edi Francisco Gonzalez Gonzalez, a native

12   and citizen of Guatemala, seeks review of a February 25,

13   2013, decision of the BIA affirming the June 15, 2011,

14   decision of an Immigration Judge (“IJ”) denying his

15   application for asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).    In re Edi

17   Francisco Gonzalez Gonzalez, No. A071 633 438 (B.I.A. Feb.

18   25, 2013), aff’g    No. A071 633 438 (Immig. Ct. Hartford, CT

19   June 15, 2011).    We assume the parties’ familiarity with the

20   underlying facts and procedural history of the case.

21       Under the circumstances of this case, we review the

22   IJ’s decision as the final agency determination.    See Shunfu

23   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).    The

24   applicable standards of review are well established.      See 8

25   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,



                                    2
 1   513 (2d Cir. 2009).   Because Gonzalez does not challenge the

 2   denial of CAT relief or the agency’s findings regarding his

 3   fear of gang violence, we address only asylum and

 4   withholding of removal based on his claim of attempted

 5   recruitment by the Guatemalan military.

 6       Gonzalez argues that recruiters’ attempts to draft him

 7   into the Guatemalan army as a child, into a civil war that

 8   he politically opposed, constituted past persecution.

 9   Although compulsory military service does not generally

10   constitute persecution, we have not addressed whether

11   conscription in violation of national or international laws

12   (as may be the case with child soldiers) is an exception to

13   that rule.    See Islami v. Gonzales, 412 F.3d 391, 396 (2d

14   Cir. 2005).   We have carved out one exception to the rule

15   that may also apply here, for conscientious objectors to

16   conscription into an army that commits human rights abuses.

17   See id.

18       Nevertheless, we do not reach those issues because,

19   even assuming past persecution, the agency reasonably found

20   any well-founded fear of future persecution rebutted by a

21   fundamental change in circumstances: the end of the

22   Guatemalan civil war almost 20 years ago.    See 8 C.F.R.

23   § 1208.13(b)(1) (providing that past persecution forms

                                    3
 1   rebuttable presumption of future persecution).     That finding

 2   was supported by Gonzalez’s own confirmation that the war

 3   had ended twenty years prior to his merits hearing and the

 4   lack of any mention of an ongoing war in the 2009 State

 5   Department Country Report.    See 8 U.S.C. § 1252(b)(4)(B)

 6   (providing that an IJ’s factual findings will be upheld

 7   unless a reasonable adjudicator would be compelled to

 8   conclude to the contrary).    Due to Gonzalez’s failure to

 9   establish a well-founded fear of persecution, the agency did

10   not err in denying asylum and withholding of removal.     See 8

11   U.S.C. §§ 1158(b)(1)(B), 1231(b)(3)(A); 8 C.F.R.

12   §§ 1208.13(b)(1)(i)(A), 1208.16(b)(1)(i)(A).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DENIED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk




                                    4